Citation Nr: 1030961	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure and, 
if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for scar, 
left leg.  

3.  Entitlement to service connection for a left leg disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the October 2005 and January 2009 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In this case, the Veteran was previously denied service 
connection for scar, left leg in a March 2003 rating decision.  
In July 2008, the Veteran sought to reopen the claim and also 
stated that he had difficulty with his left leg and that there 
must be some type of muscle damage.  In Boggs v. Peake, 520 F. 3d 
1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, the 
two claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  The Board finds that the 
previously adjudicated issue of service connection for scar, left 
leg, appears to be separate and distinct from the type of 
disability with which the Veteran has recently claimed, the issue 
of service connection for a left leg disorder should be 
considered on a de novo basis and not subject to 38 U.S.C.A. § 
5108 (West 2002) or 38 C.F.R. § 3.156(a) (2009).  Therefore, the 
issues have been recharacterized as shown on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed March 2003 rating decision denied the Veteran's 
application for service connection for diabetes mellitus, type 
II.   

3.  The evidence received since the March 2003 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for diabetes mellitus, type II, and 
raises a reasonable possibility of substantiating the claim.

4.  The competent evidence fails to demonstrate that diabetes 
mellitus, type II manifested during service or within one year of 
service; it also does not indicate that such disability is 
otherwise related to service, including as due to exposure to 
ionizing radiation and herbicides exposure.

5.  An unappealed March 2003 rating decision denied the Veteran's 
application for service connection for scar, left leg.     

6.  The evidence received since the March 2003 rating decision, 
by itself, or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for scar, left leg, 
and does not raise a reasonable possibility of substantiating the 
claim.

7.  There is no evidence of a current left leg disability.      


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material and the claim for service connection 
for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Diabetes mellitus was not incurred in active service nor may 
such disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5103A 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

4.  The evidence received subsequent to the March 2003 rating 
decision is not new and material and the claim for service 
connection for scar, left leg, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  A left leg disorder was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In this case, the RO sent letters to the Veteran in July 2005 and 
July 2008, prior to the rating decisions on appeal.  Therefore, 
the timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be prejudicial to 
the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
July 2005 and July 2008 notice letters about the information and 
evidence that is necessary to reopen his claims for service 
connection.  Specifically, the letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
The July 2005 and July 2008 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records held by 
Federal agencies, including service treatment records, military 
records, and VA medical records.  Although the letter also 
informed the Veteran that a medical examination would be provided 
or that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on the 
claims.  

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  The letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them.  The letters also stated that it was the Veteran's 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the March 2006 letter informed him 
that a disability rating was assigned when a disability was 
determined to be service- connected and that such a rating could 
be changed if there were changes in his condition.  The letter 
also explained how effective dates were determined.  Therefore, 
the Board finds that the notification requirements have been met.  

With respect to the Veteran's claims to reopen, the July 2008 and 
January 2010 letters informed the Veteran that his claims for 
service connection for scar, left leg and diabetes mellitus, type 
II were previously denied and that new and material evidence was 
needed to reopen those claims.  The letters stated that evidence 
would be considered new if it was in existence and was submitted 
to VA for the first time and that the additional existing 
evidence would be deemed material if it pertained to the reason 
the claims were previously denied.  The Veteran was also notified 
for the reasons of the previous denials of service connection.  
The letter further stated that new and material evidence must 
raise a reasonable possibility of substantiating the claim and 
that the evidence cannot simply be repetitive or cumulative of 
the evidence that was used when the claims were previously 
denied.  The Board recognizes that the Veteran was not informed 
of the previous denial of service connection for diabetes 
mellitus, type II until the January 2010 letter.  However, the 
Veteran was given an opportunity to respond following this 
notice, and the claim was subsequently readjudicated in a May 
2010 supplemental statement of the case (SSOC), and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

Based on the foregoing, the July 2008 and January 2010 letters 
notified the Veteran to look to the bases for the previous denial 
to determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available private and VA treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Board recognizes that the Veteran 
previously contended that his diabetes mellitus, type II, was the 
result of radiation exposure.  With regard to VA's duty to assist 
in the development prescribed in 38 C.F.R. § 3.311, as explained 
in detail below, the Veteran is not shown to have a radiogenic 
disease listed in                   § 3.311(b)(2).  There is also 
no competent scientific or medical evidence of record which 
indicates that diabetes mellitus, type II might constitute a 
radiogenic disease.  See 38 C.F.R.  § 3.311(b)(4).  Absent such 
evidence, the special development procedures provided in 38 
C.F.R. § 3.311 are not for application.  See Ramey v. Brown, 9 
Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  

The Board recognizes that the Veteran has not been afforded a VA 
examination with respect to his claim for service connection for 
scar, left leg.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim unless 
new and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  As the Veteran's claim for service 
connection for scar, left leg, is not being reopened, a remand 
for a VA examination is not necessary.  In addition, the Veteran 
was not afforded a VA examination with respect to his claim for 
service connection for a left leg disorder or his claim for 
service connection for diabetes mellitus, type II.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  With respect to 
the Veteran's claim for service connection for a left leg 
disorder, the Board concludes that an examination is not required 
as the evidence does not reveal a current disability of the left 
leg.  In addition, the Board also finds that no examination is 
necessary in order to adjudicate the Veteran's claim of 
entitlement to service connection for diabetes mellitus.  
Specifically, there is no indication, besides the Veteran's own 
statements, that he was exposed to Agent Orange in active 
service.  Agent Orange was not known to be used during his active 
service and none of the medical evidence of record suggests an 
association between the Veteran's diabetes mellitus and his 
active service or with potential Agent Orange exposure.  The 
Board also acknowledges the Veteran's past contentions of 
radiation exposure which led to a multitude of problems including 
diabetes mellitus, type II.  Although the recent evidence of 
record confirms that the Veteran was exposed to ionizing 
radiation, there is no medical evidence of record attributing the 
Veteran's diabetes mellitus, type II to radiation exposure and 
the Veteran has not made any statements in connection with the 
current appeal that his diabetes mellitus, type II, is related to 
radiation exposure.  Therefore, a remand for a VA examination is 
not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.	New and Material Evidence - Diabetes Mellitus, type II

The record shows that the Veteran was denied service connection 
for diabetes mellitus type II in a March 2003 rating decision.  
The Veteran was informed of his appellate and procedural rights, 
but the Veteran did not express any disagreement with respect to 
the denial of service connection for diabetes mellitus, type II.  
As such, the decision became final.  See 38 C.F.R. § 20.1103.

In June 2005, the Veteran filed a petition to reopen his 
previously denied claim of service connection for diabetes 
mellitus, type II.  The Board notes that the Veteran advanced a 
new etiological theory with respect to his diagnosis of diabetes 
mellitus, type II and has contended that it is the result of 
herbicides exposure, to include Agent Orange.  Although the 
Veteran has presented a different basis for service connection 
for diabetes mellitus type II, the Courts have clarified that a 
new theory of establishing entitlement to a benefit for the same 
disability constitutes the same claim and does not establish the 
existence of a separate claim or an incompletely adjudicated 
claim.  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); 
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-13 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

The evidence associated with the claims file at the time of the 
March 2003 rating decision included the Veteran's service 
treatment records, the Veteran's statements, private treatment 
records, and VA treatment records.  The RO denied the Veteran's 
claim for service connection because there was no evidence of 
exposure to ionizing radiation, as the Veteran had claimed, and 
there was no evidence of diabetes mellitus, type II, during 
active service.  

The evidence associated with the claims file subsequent to the 
March 2003 rating decision includes VA treatment records, the 
Veteran's statements, and correspondence from the Defense Threat 
Reduction Agency (DTRA).  
The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the March 2003 rating decision and 
finds that the evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for diabetes mellitus, type II.  The majority 
of this evidence is certainly new, in that it was not previously 
of record.  The Board also finds that the correspondence from 
DTRA to be material.  Although the correspondence from DTRA was 
completed with respect to a claim that is not currently on 
appeal, the evidence shows that the Veteran was a confirmed 
participant of Operation HARDTACK I and was therefore exposed to 
ionizing radiation.   Since the March 2003 rating decision 
specifically noted that the Veteran was not exposed to radiation 
in the denial of service connection for diabetes mellitus, type 
II, the new evidence relates to an unestablished fact necessary 
to substantiate the claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the Veteran's 
previously denied claim of service connection for diabetes 
mellitus, type II.  

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of the claims in this 
decision.  As discussed above, VA has already met all notice and 
assistance obligations to the appellant.  Moreover, the Veteran 
has been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and he has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

III.	 Service Connection for Diabetes Mellitus, type II

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Initially, the Board notes that the claim was reopened on the 
basis that the Veteran was exposed to radiation during his period 
of active service.  As noted above, DTRA confirmed that the 
Veteran was a participant of Operation HARDTACK I.  

Applicable law provides that service connection for a condition 
claimed as due to radiation exposure can be established in one of 
three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed Veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  "Onsite participation" means 
presence at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in direct 
support of the nuclear test, during an official operational 
period of an atmospheric nuclear test.  38 C.F.R.                          
§ 3.309(d)(3).  The diseases referred to in the regulation do not 
include diabetes mellitus type II.  Id.

Second, other "radiogenic" diseases, such as any form of 
cancer, listed under                38 C.F.R. § 3.311(b)(2), 
found 5 years or more (for most of the listed diseases) after 
service in an ionizing radiation exposed Veteran may also be 
service connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  "Radiogenic 
diseases" under this regulation do not include diabetes mellitus 
type II.  38 C.F.R. § 3.311(b).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding.                38 C.F.R. § 3.311(b)(4).

Finally, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."              See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the Board acknowledges that correspondence from 
DTRA shows that the Veteran participated in a "radiation-risk 
activity" as defined by the regulation, namely, Operation 
HARDTACK I during the period provided in 38 C.F.R.               
§ 3.309(d)(3)(v)(O).  However, diabetes mellitus, type II is not 
listed among the diseases for which presumptive service 
connection may be granted under 38 C.F.R. § 3.309(d)(2) (2009) 
and, therefore, presumptive service connection is not warranted.  

In addition, the Board finds that the provisions of 38 C.F.R. § 
3.311(2009) are not applicable to this case.  Diabetes mellitus, 
type II, is not listed as a 'radiogenic disease' and the Veteran 
has not submitted any medical or scientific evidence to show 
otherwise.  Therefore, the development procedures of set forth in 
38 C.F.R.            § 3.311 are not applicable.  See Ramey, 
supra.

Finally, the Board recognizes that the Veteran can also claim 
service connection for radiation exposure on a direct basis which 
will be discussed in detail below.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

On the Basis of Agent Orange Exposure

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of 
Vietnam means service in the RVN or its inland waterways, or 
service in other locations if the conditions of service involved 
duty or visitation in the RVN.  Service in the Republic of 
Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 
2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of           38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R.            § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The Federal Circuit has held that VA regulations require that a 
Veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a Veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding Veterans who had not set 
foot in Vietnam was not invalid or impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran has contended that his diabetes mellitus, type II, is 
related to herbicide exposure in service.  However, as noted 
above, VA laws and regulations provide that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6) (2009).  Further, 
section 3.307(a)(6)(iii) states that the presumptive provisions 
are applicable to the Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
In this case, the Veteran did not serve during the requisite time 
period as prescribed by VA regulations.  The Veteran only served 
from January 1955 to January 1959.  Therefore, presumptive 
service connection for diabetes mellitus, type II cannot be 
granted.  See 38 U.S.C.A. § 1116, 38 C.F.R.            §§ 
3.307(a)(6)(iii), 3.309 (e).


On the basis of Direct Service Connection

Although the Veteran is not entitled to service connection for 
diabetes mellitus Type II under 38 C.F.R. §§ 3.307, 3.309, this 
does not preclude direct service connection based on exposure to 
Agent Orange or exposure to ionizing radiation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a 
regulatory established presumption is not the sole method for 
showing causation in establishing a claim for service connection 
for disability due to herbicide exposure and/or radiation 
exposure.  The Board will now consider whether service connection 
for diabetes mellitus Type II is warranted on a direct basis. 

The records reveal that the Veteran has a current disability.  
The VA treatment records include numerous diagnoses of diabetes 
mellitus, type II.  

However, the service treatment records are absent for any 
documentation or complaint of diabetes mellitus, type II.  The 
separation examination report shows that the Veteran's endocrine 
system was clinically evaluated as normal.  The report is also 
negative for any notations or diagnosis of diabetes mellitus.  

Moreover, there is no evidence of a diagnosis of diabetes 
mellitus until the 1990s, more than 30 years after the Veteran's 
separation from service.  The Board finds this gap in time 
significant and it weighs against the existence of a link between 
his current diabetes mellitus, type II and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim).  

In addition, there is no medical evidence of record linking the 
Veteran's current diabetes mellitus, type II to active service.  
The Board recognizes the Veteran's contentions that his current 
diabetes mellitus, type II is related to active service.  
Specifically, during the pendency of the appeal, the Veteran has 
stated that he was exposed to Agent Orange during service which 
caused his diabetes mellitus, type II and, in the past, has 
stated that radiation played a role in the development of his 
disability.  The Board acknowledges Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The Veteran has not shown that he has the 
expertise required to to offer an opinion regarding any causal 
relationship between his current diabetes mellitus, type II and 
active service, because the matter of etiology with respect to 
non-observable disorders such as diabetes mellitus, type II, is 
clearly outside the realm of lay expertise.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no nexus 
between his current diabetes mellitus, type II and active 
service.

The Veteran is competent, even as a layman, to proclaim he was 
exposed to herbicides because this is capable of lay observation.  
But the question then becomes whether his lay testimony is also 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  In 
this case, the Veteran did not serve during the requisite time 
period when herbicide agents were used in Vietnam.  Furthermore, 
there is no indication that the Veteran was ever in Vietnam or 
exposed to herbicides.  The January 2010 response from the 
National Personnel Records Center (NPRC) noted that the records 
did not show that the Veteran was exposed to herbicides or had 
in-country service in Vietnam.  In addition, the Veteran has also 
presented contradictory evidence with respect to his contentions 
of Agent Orange exposure.  In a December 1999 statement, the 
Veteran stated that he was never exposed to Agent Orange.  
Therefore, the Veteran's lay testimony regarding said exposure is 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Finally, the Board notes that service connection for diabetes 
mellitus may also be granted on a presumptive basis if it 
manifests itself to a degree of 10 percent or more within one 
year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, 
there is no evidence of such manifestation in this case. 
Therefore, the Board finds that the Veteran's diabetes mellitus, 
type II, may not be presumed to have been incurred in active 
service.

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for diabetes mellitus 
to be more persuasive than the evidence in favor of the claim.  
Although the Veteran currently has diabetes mellitus, type II and 
reports that his disability is related to active service, the 
Veteran's service treatment records and separation examination 
report show that the Veteran's endocrine system was within normal 
limits and do not show any findings, complaints, or notations of 
diabetes mellitus.  In addition, the first post-service evidence 
of diabetes mellitus, type II is not noted until the 1990s, more 
than 30 years after the Veteran's separation from active service.   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, although the evidence shows that the Veteran was 
exposed to ionizing radiation during active service, there is no 
medical evidence of record relating the Veteran's diabetes 
mellitus type II to active service or to any radiation exposure.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
diabetes mellitus, type II.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to the claim must be denied.


IV.	New and Material Evidence- Scar, Left Leg

The Veteran's claim for service connection for scar, left leg was 
previously denied by a March 2003 rating decision.  The Veteran 
was provided notification of his appellate and procedural rights 
and did not appeal the decision.  Therefore, the March 2003 
rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his claim for 
entitlement to service connection for scar, left leg in July 
2008.    

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.       § 
3.156(a).  The Court has held that when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The evidence on file at the time of the prior denial in March 
2003 consisted of the service treatment records, VA treatment 
records, VA examination report, private treatment records, and 
the Veteran's statements.  However, the Veteran's claim for scar, 
left leg was denied as there was no evidence of any residuals of 
an in-service injury.  It was noted that the Veteran sustained a 
puncture wound in February 1956 to the left leg which was 
sutured.  However, the VA examination report failed to identify 
any remanants of the injury and the Veteran and the examiner were 
unable to locate the site of the original injury.  The RO stated 
that although there was a record of treatment in service for a 
puncture wound, no permanent residual or chronic disability 
subject to service connection was shown by the service treatment 
records or demonstrated by evidence following service.  

As the previous denial of service connection was premised on a 
finding that there was no current disability, for evidence to be 
new and material, (i.e., relating to unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim), the evidence would have to tend to 
show that the Veteran had a current disability.

The evidence associated with the claims file subsequent to the 
March 2003 rating decision includes VA treatment records and the 
Veteran's statements.  

With respect to the VA treatment records, the Board observes that 
there is no notation or documentation related to a current scar 
or residual of a puncture wound to the left leg.  Furthermore, 
there is no evidence relating any current disability to active 
service.  As such, the records do not relate to an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Therefore, 
the Board finds that the VA treatment records are not new and 
material.

With respect to the Veteran's statements, the Board finds that 
the Veteran's assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  More importantly, 
the Veteran's assertions that he experienced an in-service 
puncture wound resulting in a scar have already been documented 
in the record and considered by the RO in the previous decision.  
Thus, the Veteran's assertions are not deemed to be 'new and 
material evidence' and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 2003 
rating decision continues to be absent.  Specifically, there 
remains no medical evidence showing that the Veteran has a 
current scar of the left leg.  Accordingly, the Board finds that 
new and material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
scar, left leg and the claim is denied.    See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

V.	Service Connection for a Left Leg Disorder.    

The Veteran contends that he has muscle damage and giving out of 
the left leg.  Specifically, he attributes this to an in-service 
puncture wound.  See July 2008 statement.  

However, there is no evidence of any current disability with 
respect to the Veteran's left leg.  Although the Veteran was 
noted to have a puncture wound during active service which was 
sutured, on examination in 2003, the VA examiner noted that there 
were no apparent residuals of the left leg and did not identify 
any current disability.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  As such, 
service connection for a left leg disorder is denied.  

The Board recognizes the Veteran's assertions that his left leg 
gives out and that this is related to in-service muscle damage.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.                 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board notes that the 
Veteran is competent to provide statements related to 
symptomatology such as his statement that his leg gives out and 
he is competent to provide a simple diagnosis.  However, the 
Board finds that the Veteran is not competent to diagnose a left 
leg disorder which is not akin to a dislocated shoulder under 
Jandreau or varicose veins under Barr.  Indeed, the medical 
evidence of record is completely absent for any diagnosis related 
to the left leg.  In fact, the January 2003 VA examiner stated 
that there were no residuals of the left leg and did not identify 
any current diagnosis.  The Board affords more credibility to the 
medical evidence of record to include the January 2003 VA 
examination report than the Veteran's lay statements.    

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a left 
leg disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to the claim must be denied.















	(CONTINUED ON NEXT PAGE)


ORDER

Having received new and material evidence to reopen a claim of 
entitlement to service connection for diabetes mellitus, type II, 
the appeal is granted to this extent only.

Entitlement to service connection for diabetes mellitus, type II, 
is denied.  

New and material evidence has not been submitted and the claim to 
reopen service connection for scar, left leg is denied.

Entitlement to service connection for a left leg disorder is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


